 


110 HR 2506 IH: Tule Lake Segregation Center Special Resource Study Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2506 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Doolittle introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to conduct a special resources study of the Tule Lake Segregation Center in Modoc County, California, to determine the suitability and feasibility of establishing a unit of the National Park System. 
 
 
1.Short titleThis Act may be cited as the Tule Lake Segregation Center Special Resource Study Act. 
2.Study 
(a)In GeneralThe Secretary of the Interior (referred to in this Act as the Secretary) shall conduct a special resource study of the national significance, suitability, and feasibility of including the Tule Lake Segregation Center in the National Park System. 
(b)Inclusion of Sites in the National Park SystemThe study under subsection (a) shall include an analysis and any recommendations of the Secretary concerning the suitability and feasibility of designating the site as a unit of the National Park System that relates to the themes described in section 3. 
(c)Study GuidelinesIn conducting the study authorized under subsection (a), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System contained in section 8 of Public Law 91–383 (16 U.S.C. 1a–5). 
(d)ConsultationIn preparing and conducting the study under subsection (a), the Secretary shall consult with Modoc County, the State of California, appropriate Federal agencies, Tribal and local government entities, private organizations, and private land owners. 
3.ThemesThe study authorized under section 2 shall evaluate the Tule Lake Segregation Center with respect to the following themes: 
(1)The significance of the site as a component of World War II. 
(2)The significance of the site as it related to other war relocation centers. 
(3)Historic buildings, including the stockade, that are intact and in place, along with numerous other resources. 
(4)The contributions made by the local agricultural community to the war effort. 
(5)The potential impact of designation of the sire as a unit of the National Park Service on private land owners. 
4.ReportNot later than 1 year after funds are made available for this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the findings, conclusions, and recommendations of the study. 
 
